PER CURIAM.
Appellant challenges the award of fees in this modification of child support case. He appealed the award in the trial court, which we affirmed. McPherson v. Bittner, 88 So.3d 955 (Fla. 4th DCA 2000). We awarded appellate fees, thus determining entitlement. He now appeals the trial court’s fee award, claiming a lack of entitlement. He is bound by the law of the case, as appellee’s entitlement to attorney’s fees was already determined in the prior appeal. Dicks ex rel. Montgomery v. *1231Jenne, 740 So.2d 576, 578 (Fla. 4th DCA 1999) (law of the case doctrine prevents an appellate court from reconsidering questions of law considered by a previous appellate panel, unless there has been a material change in the evidence, controlling law has changed, or adhering to the prior decision would result in a manifest injustice).

Affirmed.

DAMOORGIAN and CONNER, JJ., concur.
WARNER, J., concurs specially with opinion.